

101 HR 5938 IH: To reauthorize the Department of Defense mentor-protégé program.
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5938IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo reauthorize the Department of Defense mentor-protégé program.1.Reauthorization of Department of Defense mentor-protégé programSection 831(j) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—(1)in paragraph (1) by striking September 30, 2018 and inserting September 30, 2023; and(2)in paragraph (2), by striking September 30, 2021 and inserting September 30, 2026.